DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless -

(b)  the invention was patented or described in a printed publication in this or foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.  Claims 1-20 are  rejected under 35 U.S.C. 102 (b) as being anticipated by Walker et al. (United States Patent Application Publication Number: US 2005/0025089 A1).

5.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.  In light of the specification, “follow-me” is defined as “roaming”, or, a user’s current location, per the applicant’s written Specification on page 41 (paragraph [0161]) and page 45 (paragraph [0174]).

6.  Per claim 1, Walker taught a method (e.g., see Title) of providing customized perishable content via media streams (e.g., see Abstract, paragraph [0018], paragraph [0019], paragraph [0020], and paragraph [0021]), the method comprising:
a)  determining, at a processing device implementing a streaming media service, that a user has logged-in to the streaming media service (e.g., see figure 1 and paragraph [0020]);
retrieving, from a storage device, a user-specified location preference, the user-specified location preference indicating that a user has selected between a static setting (i.e., National per paragraph [0004] and paragraph [0005]{i.e., Denver}) and a follow-me setting (i.e., Local {i.e., New York}), wherein selection of the static setting indicates that the user prefers to have perishable content associated with a static first local area (e.g., see figure 1 “National”, Abstract, and paragraph [0016] to paragraph [0024]{paragraph [0017 “time-slot”; {for example a person from Denver can listen to Denver music, or New York music, user’s choice, while driving in New York, and during the time slot(s) obtain New York News, or Denver News, user’s choice, then back to Denver music, or New York music, user’s choice}] – see also paragraph [0004], paragraph [0005], and paragraph [0023]}) inserted in a media stream, wherein the static first local area is a fixed local area that remains constant regardless of current user location (i.e., cities, Denver, an area, remain fixed even if the user is in motion); and selection of the follow-me setting indicates that the user prefers to have  perishable content associated with a varying second local area (i.e., the city current location, such as New York, in which the user is currently in motion while in that local city area location) inserted into the media stream, wherein the varying second local area corresponds to the current user location (e.g., see figure 1 “Local”, paragraph [0017], paragraph [0018], and paragraph [0023] to paragraph [0029]{paragraph [0017 “time-slot”; {for example a person from Denver can listen to Denver music, or New York music, user’s choice, while driving in New York, and during the time slot obtain New York News, or Denver News, user’s choice, then back to Denver music, or New York music, user’s choice}] – see also paragraph [0004], paragraph [0005], and paragraph [0023]});
c)  receiving, by a processing device included in a media delivery platform, perishable content items selected in accordance with the user-specified location preference (e.g., see figure 2 and paragraph [0023] to paragraph [0025]);
d)  assembling the perishable content items into an add-in block (e.g., see figure 5 and figure 6);
e)  delivering the add-in block to the streaming media service  (e.g., see figure 5 and figure 6);
f)  inserting the add-in block into a media stream associated with the user  (e.g., see figure 5 and figure 6); and,
g)  delivering the media stream associated with the user to a user device associated with the user  (e.g., see figure 5 and figure 6).

7.  Per claim 2, Walker also taught several stations on the Local Broadcast (e.g., see paragraph [0018] to paragraph [0023]); hence, inserting the add-in block into a plurality of different media streams associated with the user.

8.  Per claim 3, as indicated above, Walker also taught receiving a first location preference associated with a first type of perishable content, the first location preference specifying that the first type of perishable content is to be selected based on the static first local area (i.e., “National” per figure 1); and, receiving a second location preference associated with a second type of perishable content, the second location preference specifying that the second type of perishable content is to be selected based on the varying second local area (i.e., “Local” per figure 1).



10.  Per claim 6 and claim 7, noting that speakers are any user-devices associated with the user, in addition to the device itself, Walker also taught inserting the add-in block into media streams delivered to any user-device associated with the user (e.g., see figure 4).  The particular type of media stream being songs (e.g., see paragraph [0004]), and wherein the method further comprises inserting the add-in block into all media streams of the particular type that are associated with the user (i.e., over a musical channel genres vs. a talk show genres)

11.  Per claims 8-20, these claims do not teach or defined above the correspondingly rejected claims given above, and are thus rejected for the same supporting rationales as given above.  However, news, weather, and traffic was taught by Walker in paragraph [0004].

12.  The grounds for rejections, and rejections under 35 U.S.C. 102(b), in the examiner’s prior Office Action, mailed 07 January 2021 and mailed 18 August 2020 continue and are each hereby incorporated in this Office Action by reference.

13.  The applicant argued the grounds for rejections, and rejections, under 35 U.S.C. 102(b), above, in his 17 March 2021 response by stating in substance that claims 1-20 have been rejected under 35 USC §102(b) as being anticipated by Walker et al. (United States Patent Application Publication Number: US 2005/0025089 A1).  The applicant respectfully disagrees with this rejection and the reasoning thereof.  Independent claim 1 has been amended to clarify that both the static and follow-me settings refer to different local area settings. More specifically, claim 1 has been amended to recite a static first local area inserted in a media stream, wherein the static first local area is a fixed local area that remains constant regardless of a current user location, and selection of the follow-me setting indicates that the user prefers to have perishable content associated with a varying second local area inserted into the media stream, wherein the varying second local area corresponds to the current user location. The amendments are supported by the specification as filed; no new matter has been added (e.g., see the applicant’s Specification (paragraph [0037] “The listener can specify to the media delivery platform or service that he prefers to receive a custom media stream that includes perishable content from a single, static location, for example news, weather, and traffic from his hometown regardless of his current location, or to receive perishable content that is local to his current or roaming location. Thus, a traveler based out of Denver can choose to receive news, traffic, and weather from the Denver metropolitan area regardless of whether the traveler is currently in New York, Denver, or San Jose.”; paragraph [0038] “If, however, a business traveler is interested in receiving news, weather, However, as indicated above, per the applicant’s claims, the user’s selection is between static fixed first local area content from a single fixed static first local area location (regardless of the user’s current location) (i.e., National (e.g., see paragraph [0004] and paragraph [0005])), and varying second local area content obtained from wherever the user happens to be (the user’s current location) (i.e., Local).  Hence, a user chooses a preferred location from which to obtain information such as news (i.e., National or Local).  Walker’s figure 5 and specifically figure 6, also taught that perishable content is assembled into add-in blocks (e.g., see paragraph [0017], paragraph [0023], paragraph [0024], paragraph [0026], and paragraph [0029] with respect to time-slots).  Hence, Walker taught a choice between a static setting (i.e., National, mid-West, such as Denver, which is fixed) and a follow-me setting (i.e., Local, East Cost, such as New York, which is variable), where the follow-me setting indicates that the user prefers to receive perishable content associated with a variable current user location, as recited by the applicant’s claims.  Finally, figure 5 (206 and 214), of Walker, taught a user-specified location preference, including selecting perishable content in accordance with such a preference.  More specifically, per Walker’s Abstract, paragraph [0004], paragraph [0005], paragraph [0016] to paragraph [0024], and specifically paragraph [0017 “time-slot], for example, a person from Denver can listen to Denver music, or New York music, user’s choice, while driving in New York, and during the time slot obtain New York News, or Denver News, user’s choice, then back to Denver music, or New York music, user’s choice – see also paragraph [0004], paragraph [0005], and paragraph [0016] to paragraph [0023]}.  Independent claim, 8 and 15, and claims dependent thereon claim 1, claim 8, and claim 15, also stand rejected for the same reasons discussed above.  As one working example, a person from Denver (a static fixed first local area that remains constant regardless of the current user’s location), driving to New York, can continue to enjoy Denver music, and Denver news, regardless of the current user’s location; and, then, during the time slot(s), receive a varying second local area content 

14.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

16.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

17.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442